Opinion issued January 16, 2003











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01180-CR
____________

LYUDMYLA LITVINOVA, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 228th District Court
Harris County, Texas
Trial Court Cause No. 919330



MEMORANDUM  OPINION
	We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on July 30, 2002.  A motion for new trial was timely filed.  The
deadline for filing notice of appeal was therefore October 28, 2002, 90 days after
sentencing.  See Tex. R. App. P. 26.2(a)(2).
	Notice of appeal was filed on November 1, 2002, four days after the
deadline. Although the notice of appeal was filed within the 15-day time period for
filing a motion for extension of time to file notice of appeal, no such motion for
extension of time was filed.  See Tex. R. App. P. 26.3.
	We therefore dismiss the appeal for lack of jurisdiction.  Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
	All pending motions are denied as moot.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).